Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 8/31/2022 has been received and claims 1, 6-9, 13-15, 17-19, 21, and 23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (4797128) in view of Suissa (4520577) and Hayday (20040226105).
As to Claim 1, Fowler (‘128) discloses a method of treating material that is contaminated with biological contaminant capable of being SARS-CoV-2 virus or a variant thereof (see Col. 2 line 18, Claim 1), comprising exposing the material to vapor, heat, and dry cleaning solvent during the washing cycle of a dry cleaning process, the drying cycle of a dry cleaning process, or a combination of both (see entire document, particularly Claim 1 steps (b)-(c) and (f) and Claims 3 and 6), wherein the vapor is produced by heating and/or vaporizing a dry cleaning solvent during the drying cycle of a dry cleaning process (see Col. 3 lines 12-18, Col. 6 lines 57-61, Col. 7 lines 1-4, Claim 6), and wherein the method at least partially deactivates the virus (see Claim 1 step (e)),
	wherein the method comprises steps of:
	(a) exposing the material to dry cleaning solvent (see entire document, particularly Claim 1 (b)-(c) and (f)), followed by
	(b) heating the dry cleaning solvent to form a vapor occurring during a drying cycle (i.e. also intrinsically heating any other component such as water that may be present during the dry cleaning process) (see entire document, particularly Claim 6),
wherein the material and dry cleaning solvent are added to a chamber of a dry cleaning machine (see entire document, particularly Col. 2 lines 40-49, Col. 3 lines 18-20).
	Fowler (‘128) does not appear to specifically teach that the dry cleaning solvent reaches a temperature of 60ºC – 80ºC, or that the dry cleaning solvent further comprises water.
As to the limitation that the dry cleaning solvent reaches a temperature of 60ºC – 80ºC, it was known in the art before the effective filing date of the claimed invention to elevate the temperature of a dry cleaning solvent to 60ºC – 80ºC in a dry cleaning process. Suissa (‘577) discloses a dry cleaning process comprising a drying cycle occurring at 60ºC – 80ºC (e.g. which step elevates the temperature of the dry cleaning solvent to 60ºC – 80ºC) (see entire document, particularly Col. 4 lines 16-17) in order to cause volatilization of entrained dry cleaning solvent from clothing being treated so as to recover the entrained dry cleaning solvent (see entire document, particularly Col. 4 lines 20-22 and 36-37). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to heat the dry cleaning solvent to 60ºC – 80ºC in the method of Fowler as a known drying temperature in order to ensure volatilization of entrained dry cleaning solvent so as to enable recovery of the entrained dry cleaning solvent from the clothing or other items being dry cleaned as shown by Suissa.
As to the limitation that the dry cleaning solvent further comprises water, it was known in the art before the effective filing date of the claimed invention to provide a dry cleaning solvent that is comprised of water in a dry cleaning process. Hayday (‘105) discloses a dry cleaning process which utilizes a dry cleaning solvent comprising water (see entire document, particularly p. 2 [0018] – lines 8-10, [0019], and [0022]) and cyclic siloxane (see entire document, particularly p. 4 [0043]) in order to provide an improved dry cleaning solvent than a conventional option such as to reduce residual odor and wrinkles from the material, being non-flammable, non-combustible, non-carcinogenic, non-toxic, and biodegradable (see entire document, particularly p. 3 [0029]-[0030], [0032], and [0036]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dry cleaning solvent comprising water in the method of Fowler in order to provide a dry cleaning agent that has improved properties as shown by Hayday.

	As to Claim 6, Fowler (‘128) discloses that the material is exposed to vapor for 3-75 minutes (see Col. 4 lines 13-14).
As to Claim 7, Fowler (‘128) discloses that the material is a fabric (i.e. garment - see Claim 1).
As to Claim 8, Fowler (‘128) discloses that the fabric is an article of clothing (i.e. garment - see Claim 1).
As to Claims 9 and 23, while Fowler (‘128) does not appear to specifically teach that the material comprises polypropylene fibers, or cotton, hemp, rayon, acrylic, silk, nylon, wool, polyester and/or polyester blend fibers, Fowler (‘128) teaches that the garments being treated are garments being utilized by the military for protection against chemical warfare (see Col. 4 lines 1-6) or soft good or other items of cloth, paper and rubber (see Col. 1 lines 10-16). It would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that garments, soft goods, or cloth of Fowler would comprise one or more of common fabric material such as polypropylene fibers, cotton, hemp, rayon, acrylic, silk, nylon, wool, polyester and/or polyester blend fibers to produce such items. Only the expected results would be attained.
	As to Claim 21, Fowler (‘128) discloses that the vapor is produced in a rotating drum (10) (see Col. 3 lines 22-24, Col. 4 line 38, Claim 1 steps (a) and (c) and Claim 6), where said rotating drum tumbles the material such that the material is contacted by the vapor (see Claim 1 steps (a) and (c) and Claim 6).
Thus, Claims 1, 6-9, 21, and 23 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Fowler (‘128), Suissa (‘577), and Hayday (‘105).	

Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (4797128) in view of Suissa (4520577) and Hayday (20040226105) as applied to claim 1 above, and further in view of Berndt (6042618).
Fowler (‘128), Suissa (‘577), and Hayday (‘105) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claims 13-14 and 18-19, Fowler (‘128) does not appear to specifically teach that the dry cleaning solvent is a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or dodecamethylhexacyclosiloxane having a flash point of at least 60ºC, or that the vapor reaches a temperature of at least 70ºC and the step of heating the dry cleaning solvent to form a vapor occurs during a washing step or a drying step at 60ºC - 80ºC.
It was known in the art before the effective filing date of the claimed invention to provide a siloxane-based solvent as a dry cleaning solvent. Berndt (‘618) discloses a method of treating material that is contaminated (see entire document, particularly Col. 6 lines 19-30, particularly lines 25-26), comprising exposing the material to vapor, heat, and dry cleaning solvent (see entire document, particularly Abstract, Col. 1 lines 13-17, Col. 3 lines 8-31, Col. 7 line 56 to Col. 8 line 56), wherein the vapor is produced by heating and/or vaporizing a dry cleaning solvent (see entire document, particularly Col. 3 lines 25-28, Col. 8 lines 38-56), 
wherein the dry cleaning solvent is a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or dodecamethylhexacyclosiloxane, which has a flash point of at least 60ºC (see entire document, particularly Col. 3 lines 8-31, 45-46, and 49-54, Col. 5 lines 18-21), and
wherein the step of heating the dry cleaning solvent to form a vapor occurs during a drying step at 60 ºC - 80 ºC so that the vapor reaches a temperature of at least 70ºC (see Col. 8 lines 39-41 and 59-60),
in order to provide more effective and more environmentally friendly process of cleaning fabrics (see entire document, particularly Col. 3 lines 13-18 and 55-67, Col. 4 lines 30-40). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dry cleaning solvent in the form of a siloxane-based solvent being decamethylcyclopentasiloxane (D5), octamethyltetracyclosiloxane, or dodecamethylhexacyclosiloxane and to heat the dry cleaning solvent at 60 ºC - 80 ºC in the method of Fowler as modified by Suissa and Hayday in order to provide a more effective and more environmentally friendly cleaning process as shown by Berndt.
As to Claim 15, it was well known in the art that virus is comprised of a lipid-containing coating. In addition, as Berndt (‘618) discloses that the dry cleaning method using the dry cleaning solvent removes fats and oils and grease (see Col. 1 lines 24-26, Col. 2 lines 51-52, Col. 3 lines 3-5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dry cleaning method of Fowler as modified by Suissa, Hayday and Berndt will also destroy any lipid material such as lipid containing coating of a virus because lipid is a fatty acid/oil material.
Thus, Claims 13-15 and 18-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Fowler (‘128), Suissa (‘577), Hayday (‘105), and Berndt (‘618).	

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. As to applicant’s argument in last two lines on p. 5 to first two lines on p. 6 of Remarks, examiner disagrees and points out that the argument is an argument against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to applicant’s arguments in the three full paragraphs on p. 6 of Remarks, examiner disagrees and points out that as the combined teaching of Fowler, Suissa and Hayday does teach a dry cleaning process for decontaminating materials from toxins and/or biological contaminants as well as regularly encountered soiling materials, it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that the dry cleaning process taught by the combined teaching will also be applicable for other types of viruses and bacteria such as SARS-CoV-2 virus.
As to applicant’s argument in p. 7 of Remarks, examiner disagrees and indicates that the results seen in Table 2 of Specification seems to be expected beneficial results based on the teaching of prior art. In addition, examiner indicates that there are no comparative data to corroborate that the data shown in Table 2 presents unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 5653770, 4442244, 5865851, 20030079298, 20030135934, 20060059632.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799